

117 HR 1943 IH: Pee Dee Indian Acknowledgement Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1943IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Rice of South Carolina (for himself and Ms. Mace) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend Federal recognition to the Pee Dee Indian Tribe of McColl, South Carolina.1.Short titleThis Act may be cited as the Pee Dee Indian Acknowledgement Act.2.Federal recognition(a)Federal recognitionFederal recognition is extended to the Pee Dee Indian Tribe of McColl, South Carolina.(b)Applicability of lawsAll laws (including regulations) of the United States of general applicability to Indians or Nations, Indian Tribes, or bands of Indians (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) shall be applicable to the Pee Dee Indian Tribe of McColl, South Carolina, and members of that Tribe.3.Federal services and benefits(a)In generalBeginning on the date of the enactment of this Act, the Tribe and each member shall be eligible for all services and benefits provided by the United States to Indians and federally recognized Indian tribes, without regard to—(1)the existence of a reservation for the Tribe; or(2)the location of the residence of any member on or near an Indian reservation.(b)Service areaFor purposes of the delivery of services and benefits to members, the service area of the Tribe shall be considered to be the area comprised of Marlboro County in the State of South Carolina.4.Membership roll(a)In generalAs a condition of receiving recognition, services, and benefits pursuant to this Act, the Tribe shall submit to the Secretary, by not later than 18 months after the date of the enactment of this Act, a membership roll consisting of the name of each individual enrolled as a member of the Tribe.(b)Determination of membershipThe qualifications for inclusion on the membership roll of the Tribe shall be determined in accordance with sections 1 through 5 of article III of the proposed constitution of the Tribe dated December 2020 (including amendments to the constitution).(c)Maintenance of rollThe Tribe shall maintain the membership roll under this section.5.DefinitionsFor the purposes of this Act:(1)MemberThe term member means an individual duly enrolled in the roll of the Tribe described in section 4.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)TribeThe term Tribe means the Pee Dee Indian Tribe of McColl, South Carolina.